               Case 21-12374-RAM         Doc 45     Filed 05/19/21     Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                      Chapter 11

AVENTURA HOTEL PROPERTIES, LLC,                             Case No. 21-12374-BKC-RAM
TRIPTYCH MIAMI HOLDINGS, LLC,                               Case No. 21-12375-BKC-RAM

         Debtors.                                           (Jointly Administered
                                                            Under Case No. 21-12374-RAM)
_____________________________________/


                          NOTICE OF RULE 2004 EXAMINATION
                                   DUCES TECUM

         QR Triptych, by undersigned counsel, pursuant to Federal Rule of Bankruptcy Procedure

2004 and Local Rule 2004-1, will take the Rule 2004 examinations of Debtors Aventura Hotel

Properties, LLC and Triptych Miami Holdings, LLC, under oath on June 3, 2021 at 10:00 a.m.

The examination will be conducted by video, and the deponent and all participants and attendees

must use the following link to attend:


                                   Webex Meeting Information

https://shutts-law.webex.com/shutts-law/j.php?MTID=m91900c5f2d236cc6fb2c26dccb11faa6

                                 Meeting Number: 177 278 7770
                                   Password: Welcome0603!

*******PARTICIPANTS JOINING BY PHONE ONLY*******
1-866-469-3239 Call-in toll-free number (US/Canada)
1-650-429-3300 Call-in number (US/Canada)
Access code: 177 278 7770



         The examination may continue from day to day until completed. Unless otherwise

agreed, if the examinee receive this notice less than 7 days prior to the scheduled examination

date (or less than 10 days if examination is taking place outside of Florida), the examination will
                Case 21-12374-RAM        Doc 45     Filed 05/19/21      Page 2 of 8

                                                                   Notice of Rule 2004 Examination
                                                                    Case No. 21-12374-BKC-RAM
                                                                    Case No. 21-12375-BKC-RAM

be rescheduled, upon timely request, to a mutually agreeable date and time.

          The examination is being taken pursuant to Federal Rule of Bankruptcy Procedure 2004

and Local Rule 2004-1, and will be taken before VERITEXT or any other Notary Public or

officer authorized to record the testimony. Pursuant to Local Rule 2004-1, no order shall be

necessary. The scope of the examination shall be as described in Rule 2004. If either examinee

requires an interpreter, it is the examinee’s responsibility to engage the employment of such

interpreter to be present at the examination. Any objection must be heard prior to the taking of

the examination.

          Please produce, at or before the examination, the documents described on Exhibit “A”

hereto.

Dated: May 19, 2021.

                                          /s/ Peter H. Levitt
                                          Peter H. Levitt, Esq.
                                          Fla. Bar No. 650978
                                          Aliette Rodz, Esq.
                                          Fla. Bar No. 173592
                                          SHUTTS & BOWEN LLP
                                          200 S. Biscayne Boulevard, Suite 4100
                                          Miami, Florida 33131
                                          Tel.: (305) 358-6300
                                          Fax: (305) 415-9847
                                          plevitt@shutts.com
                                          arodz@shutts.com
                                          COUNSEL FOR
                                          QR TRIPTYCH LLC

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on May 19, 2021, I served the foregoing on all counsel of

record and pro se parties listed in the attached Service List by CM/ECF or by U.S. Mail.

                                             /s/ Peter H. Levitt
                                             Peter H. Levitt


                                                2
              Case 21-12374-RAM         Doc 45      Filed 05/19/21     Page 3 of 8

                                                                  Notice of Rule 2004 Examination
                                                                   Case No. 21-12374-BKC-RAM
                                                                   Case No. 21-12375-BKC-RAM


                                       SERVICE LIST

BY ECF:

Eric N Assouline, Esq on behalf of Creditor Elisabeth Eljuri
ena@assoulineberlowe.com, ah@assoulineberlowe.com

Jose A Casal on behalf of Creditor Fifteen Midtown Properties, LLC
jose.casal@hklaw.com, josie.vila@hklaw.com

Ileana Cruz on behalf of Creditor Miami Dade County Tax Collector
cao.bkc@miamidade.gov

Raul E. Espinoza on behalf of Interested Party Miguel Sierralta
respinoza@repalaw.com, gfoschini@repalaw.com

Mariaelena Gayo-Guitian on behalf of Debtor Triptych Miami Holdings, LLC
mguitian@gjb-law.com, gjbecf@gjb-law.com;vlambdin@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com;gjbecf@ecf.courtdrive.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Aliette D Rodz on behalf of Creditor QR Triptych LLC
arodz@shutts.com

Steven D Schneiderman on behalf of U.S. Trustee Office of the US Trustee
Steven.D.Schneiderman@usdoj.gov

Jeffrey I. Snyder, Esq. on behalf of Creditor LV Midtown LLC
jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com;jeffrey-snyder-
9959@ecf.pacerpro.com

Jesus M Suarez on behalf of Debtor Aventura Hotel Properties, LLC
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Debtor Triptych Miami Holdings, LLC
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Interested Party Triptych Miami Holdings, LLC
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com


                                                3
              Case 21-12374-RAM     Doc 45   Filed 05/19/21   Page 4 of 8

                                                        Notice of Rule 2004 Examination
                                                         Case No. 21-12374-BKC-RAM
                                                         Case No. 21-12375-BKC-RAM


BY U.S. MAIL:

John K Crotty
Avison Young- Florida, LLC
2020 Ponce de Leon Blvd #1200
Miami, FL 33134

Aventura Hotel Properties, LLC
1001 SW 2nd Ave.
Miami, FL 33130-4009

21 Brands S.A.
200 S. Biscayne Blvd., #2720
Miami, FL 33131-5301

Alberto Abilahoud
1001 SW 2nd Ave., #300
Miami, FL 33130-4009

American Regional Center Group
14 NE 1st Avenue, Suite 1400
Miami, FL 33132-2407

Banyan Street Capital
80 SW 8th Street, Suite 2200
Miami, FL 33130-3004

Barmello Ajamil & Partners, Inc.
2601 S Bayshore Drive, Suite 1000
Miami, FL 33133-5417

City of Miami
444 SW 2 Ave
Miami, FL 33130-1910

East Everglades Landscaping
3590 NW 79th Street
Miami, FL 33147-4529

Francisco Arocha
1001 SW 2nd Ave, #300
Miami, FL 33130-4009




                                         4
             Case 21-12374-RAM     Doc 45   Filed 05/19/21   Page 5 of 8

                                                       Notice of Rule 2004 Examination
                                                        Case No. 21-12374-BKC-RAM
                                                        Case No. 21-12375-BKC-RAM

Greenberg Traurig, P.A.
333 SE 2nd Ave., Suite 4400
Miami, FL 33131-3238

HES Triptych Holding, LLC
1001 SW 2nd Ave., Suite 300
Miami, FL 33130-4009

HVS
8925 SW 148 Street, Ste 216
Miami, FL 33176-8084

Hospitality House
405 Lexington Avenue
New York, NY 10174-0002

Landauer Valuation & Advisory
5901 SW 74th Stree, #306
Miami, FL 33143-5163

Miami Dade County
111 NW 1st Street, Suite 710
Miami, FL 33128-1984

Miami Dade County Fire Rescue
PO Box 863330
Orlando, FL 32886-3330

Midtown Land 9, LLC
3050 Aventura Blvd.
Miami, FL 33180-3112

Morrison Brown
1450 Brickell Avenue, 18th Floor
Miami, FL 33131-3444

Next Legal
1395 Brickell Avenue, Suite 950
Miami, FL 33131-3303

OHL Building, Inc.
9675 NW 117th Ave, Suite 108
Miami, FL 33178-1244




                                        5
              Case 21-12374-RAM      Doc 45   Filed 05/19/21   Page 6 of 8

                                                         Notice of Rule 2004 Examination
                                                          Case No. 21-12374-BKC-RAM
                                                          Case No. 21-12375-BKC-RAM

Outfront Media, LLC
8350 NW 23rd St.
Miami, FL 33126

Private Advising Group
600 Brickell Avenue
Miami, FL 33131-3067

QR Triptych LLC
1300 Brickell Bay Drive, Suite 500
Miami, FL 33131-3489

Republica Havas
2153 Coral Way
Miami, FL 33145-2631

Studio 5 Design
116 Maderia Ave.
Miami, FL 33134-4516

US Attorneys' Office
99 NE 4th St.
Miami, FL 33132-2145

Wilson Associates
3811 Turtle Creek Blvd, Suite 1600
Dallas, TX 75219-4558

Windels Mark Lane & Mittendorf
156 W 56th St.
New York, NY 10019-3800




                                          6
               Case 21-12374-RAM         Doc 45      Filed 05/19/21    Page 7 of 8

                                                                 Notice of Rule 2004 Examination
                                                                  Case No. 21-12374-BKC-RAM
                                                                  Case No. 21-12375-BKC-RAM


                          EXHIBIT “A” – DOCUMENT REQUEST

      1.    All appraisals of the real property owned by Debtor, Aventura Hotel Properties,
LLC (“Aventura”).

      2.       All broker’s or realtor’s opinions of value of the real property owned by
Aventura.

      3.     All sale contracts (executed or not) and offers to purchase the real property owned
by Aventura.

       4.      All past and present listings for sale of the real property owned by Aventura.

      5.       All broker, real estate agent and listing agreements for the real property owned by
Aventura.

       6.       All plans, drawings and project specifications for any project planned to be
constructed at the site by Aventura.

       7.      All applications by either of the Debtors for refinancing or additional financing
prepared at any time after January 1, 2019.

        8.     All documents evidencing any communications in 2020 or 2021 with any
potential lenders about refinancing the property or obtaining additional financing.

       9.      All documents evidencing any forbearance or loan modification agreements with
any existing lender.

       10.      All documents evidencing any loans made by either of the Debtors to members,
principals, officers or employees of the Debtors.

      11.    All documents evidencing any salary, distribution, commissions, bonuses or other
compensation of any kind paid to any members of the Debtors after January 1, 2019.

      12.      All documents evidencing any loan payments made to the holder of the first
mortgage after January 1, 2019.

        13.    All documents evidencing any consulting fees or management fees paid by either
of the Debtors after January 1, 2020.

       14.     All documents evidencing any loans made by members to either of the Debtors.

       15.     All documents evidencing the contribution of equity or capital by any members to
the Debtors.


                                                 7
              Case 21-12374-RAM        Doc 45     Filed 05/19/21   Page 8 of 8

                                                             Notice of Rule 2004 Examination
                                                              Case No. 21-12374-BKC-RAM
                                                              Case No. 21-12375-BKC-RAM


        16.   All documents evidencing any communications with the City of Miami and/or
Miami-Dade County after January 1, 2020 concerning the real property or any project proposed
to be developed at the site.




                                              8
